DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Remarks
	The Amendment received January 14, 2022 has been entered. Claims 1, 2, 8, and 11 have been amended. Claim 14 has been canceled. The Amendment overcomes the rejections set forth in the October 18, 2021 Non-Final Rejection. New grounds of rejection are asserted below. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Prior Art
“D1”:		US2003/0235738 to Zheng 

“D2”:		US2007/0241482 to Giller et al.

“D3”:	Lim et al., Intense pulsed light for split-second structural development of nanomaterials, : J. Mater. Chem. C., 2017, 5, 7142 discloses intense pulsed light sintering of materials including inorganic materials that may be used for solid oxide fuel cells such as oxides, chalcogenides, and perovskites (p. 7153-7155, see also Table 1).
“D4”:	US2014/0072720 to Watkins et al. discloses patterned micro and nano structures and methods of making thereof, including flash lamp pulse curing using a xenon flash lamp (¶[0139]), and that the method may be used to make micro SOFCs including YSZ, CeO2, and other inorganic nanoparticles (¶ [0092]-[0093]).
“D5”:	US2019/0047226 to Ishikawa et al.
“D6”:	US2012/0237745 to Dierkes et al.
“D7”:	US2018/0117851 to Reese et al.
“D7”:	Niittynen, J., Sowade, E., Kang, H. et al. Comparison of laser and intense pulsed light sintering (IPL) for inkjet-printed copper nanoparticle layers. Sci Rep 5, 8832 (2015). https://doi.org/10.1038/srep08832
Niittyen et al. discloses IPL sintering affects much larger areas at once in comparison to laser sintering (usually in cm2 scale) and is therefore better suited for larger patterns e.g., for roll-to-roll printing and large area electronics (page 8832). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Regarding Claim 1, D4 discloses forming solid oxide fuel cells (SOFCs) by nano imprint lithography techniques (abstract, ¶ [0092]), including, a method of making an electrochemical reactor (SOFC) comprising a) depositing a composition on a substrate to form a slice (¶ [0092]-[0093], YSZ substrate, depositing electrode and electrolyte layers which each are equivalent to a “slice” as claimed), wherein the composition comprises particles that are selected from the group consisting of ceramics, metal oxides, and mixtures of ceramics and metal oxides (¶ [0092]-[0093], nanoparticles of inorganic compounds may be used including for example YSZ, CeO2, and others).
	D4 further discloses claimed steps (b), and (c), including drying the deposited inorganic slurries to remove solvent and subjecting the film to pulsed Xenon flash lamp curing (¶ [0138]-[0139]). D1 accordingly discloses (b) drying the slice using a non-contact dryer; and c) sintering the particles using a xenon lamp (¶ [0139]), wherein the electrochemical reactor comprises an anode, a cathode, and an electrolyte between the anode and the cathode (¶ [0092]-[0093].
	While D4 does not expressly state that the SOFC comprises “an anode, a cathode, and an electrolyte between the anode and the cathode” this claimed structure is ubiquitous and has long been well-known for use in SOFC designs. Accordingly, D1 by disclosing SOFC having electrodes and electrolyte, D4 inherently discloses this structure which would have been well-known to one of ordinary skill in the art. 
	Alternatively, one of ordinary skill in the art reading D4, would have found it obvious to have structured the SOFC of D1 in the manner claimed such that the SOFC comprises “an anode, a cathode, and an electrolyte between the anode and the cathode” in order to form an SOFC of a suitable structure. This would have been obvious because SOFCs of this structure are well-known in the art and the Office takes Official Notice of this fact.
	Regarding the claimed steps (b) and (c), it is the Office’s position that the disclosure of D4 pertaining to drying the inorganic slurries and then curing with pulsed xenon flash lamp reads on the claimed steps (b) and (c). However, the section of D4 disclosing pulsed xenon flash irradiation of inorganic particle layers is not expressly applied to the SOFC embodiment of D4 and instead generally is described to apply to the embodiments of the disclosure. Thus alternatively, one of ordinary skill in the art would have found it obvious to have applied the pulsed xenon flash irradiation curing method to the SOFC embodiment of D4 because D4 teaches the various methods within the disclosure may be applied to the various embodiments disclosed, and because xenon flash irradiation is known in the art to be suitable for sintering of inorganic films useful for solid oxide fuel cell applications, as taught by D3.
	D3 teaches xenon lamp pulsed light sintering of inorganic particle containing films (p. 7143, 7158) and that intense pulsed light irradiation induces sintering in inorganic compounds such as perovskites, chalcogenides, and oxides (table 1).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified D4 to comprise curing of the SOFC inorganic particle containing films using light as taught by D3, and sintering of the SOFC inorganic particle containing films using xenon flash sintering as taught by D3. The motivation for doing so would be to use a known sintering method suitable for the production of sintered inorganic films that enables sintering with a reduction in the required thermal energy and associated high costs, and also enables sintering in rapid time compared to conventional sintering.
Claims 1-6, 10, 12, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, further in view of D3 and D4.

	Regarding Claim 1, D1 discloses a method of making an electrochemical reactor comprising a) depositing a composition on a substrate to form a slice (abstract, para. 61, selective laser sintering rapid prototyping of solid oxide fuel cells); c) sintering the particles using electromagnetic radiation (EMR) (para. 61, laser sintering of each layer), wherein the electrochemical reactor comprises an anode, a cathode, and an electrolyte between the anode and the cathode (Fig. 1A, Fig. 2).  D1 further discloses the composition comprises particles that are selected from the group consisting of ceramics, metal oxides, and mixtures of ceramics and metal oxides (Table 1, ¶[0059]-[0061] such as LSM cathode, nickel doped YSZ anode, and YSZ electrolyte).
	D1 is silent with respect to (1) claimed step (b) drying the slice using a non-contact dryer prior to sintering the particles using electromagnetic radiation and instead, with respect to SLS, utilizes dry powders (para. 61); and (2) sintering the particles using a xenon lamp.
	D2 discloses three dimensional printing of ceramic articles utilizing inkjet printing of inks comprising ceramic materials, in addition to polymer and solvent (para. ). D2 further discloses drying the ink using a non-contact dryer prior to sintering (para. 70, lamp drying prior to sintering) in order to reduce shrinkage and warping (para. 70).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise drying the slice using a non-contact dryer prior to sintering the slice using electromagnetic radiation as taught by D2 in order to remove liquid component such as quenching agent or ink solvent, providing improved thermal control and reducing shrinkage and warping upon sintering as taught by D2.
	With respect to (2) above, D4 discloses claimed steps (b), and (c), including drying the deposited inorganic slurries to remove solvent and subjecting the film to pulsed Xenon flash lamp curing (¶ [0138]-[0139]). D1 accordingly discloses (b) drying the slice using a non-contact dryer; and c) sintering the particles using a xenon lamp (¶ [0139]), wherein the electrochemical reactor comprises an anode, a cathode, and an electrolyte between the anode and the cathode (¶ [0092]-[0093]. Additionally, D3 discloses xenon lamp pulsed light sintering of inorganic materials including ceramics and oxides as discussed above.
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to have further modified D1 to comprise sintering the particles using a xenon lamp as taught by D3 and D4. The motivation for doing so would have been to use a known method of sintering ceramics that offers improved simplicity over laser sintering such as a wider field of electromagnetic radiation exposure.
	Regarding Claim 2, D1 further discloses the method of claim 1, wherein the electrochemical reactor comprises at least one unit, wherein the unit comprises the anode, the cathode, the electrolyte and an interconnect and wherein the unit has a thickness within the claimed range of no greater than 1 mm (para. 47, the interconnect thickness may range from 900 up to 2700 microns and the anode, electrolyte, cathode cell may range from about 13 to 55 microns thick).
	Regarding Claim 3, D1 further discloses method of claim 1, wherein the anode is no greater than 50 microns in thickness (para. 47, anode thickness of 5-20 microns), the cathode is no greater than 50 microns in thickness (para. 47, cathode of 5-20 microns), and the electrolyte is no greater than 10 microns in thickness (para. 47, electrolyte thickness of 3 to 15 microns).  
	Regarding Claim 4, D1 and D2 are relied upon as above with respect to the method of claim 1.
	D1 does not disclose the method further comprising utilizing conductive heating in step b) or step c) or both.  
	D2 teaches that throughout the selective laser sintering build process, the platform may be cooled or heated in order to allow heat to conduct to and from the material being printed (para. 43) and thus providing improved thermal control (para. 41-44).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise a heated build platform providing conductive heating to the printed material as taught by D2. The motivation for doing so would have been to provide thermal control of the build process as taught by D2.
	Regarding Claim 5, D1 further discloses method of claim 1 further comprising repeating steps a)-c) to produce the electrochemical reactor slice by slice (para. 61 teaches layer by layer deposition and sintering is repeated to form the cell).
	Regarding Claim 10, D1 further discloses method of claim 1, wherein the composition comprises, inter alia, NiO, or YSZ (para. 59-61).
	Regarding Claim 12, D1 and D2 are relied upon as above with respect to the method of claim 1.
	D1 does not disclose wherein drying takes place for a period in the range of no greater than 1 minute, or from 1 s to 30 s, or from 3 s to 10 s.
	D2 discloses drying the powder prior to sintering reduces sintering energy (para. 70) and reduces shrinkage upon sintering by preheating the powder (para. 70). D2 further discloses drying may be accomplished by passing the drying lamp at high speed or lower intensity over the printed material (para. 70). D2 however is also silent with respect to the specific time of drying the printed material before sintering.
	In view of the teaches of D1 and D2, one of ordinary skill in the art would have found it obvious to have conducted the drying operation, such as that taught by D2, in the method of D1, for a duration within the claimed range of no greater than 1 minute, or from 1 s to 30 s, or from 3 s to 10 s
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Here the general conditions of the claim are taught by the prior art and one of ordinary skill in the art, reading the drying process of D2, would have been motivated to determine the required duration of drying when using a pass of the drying lamp at high speed or lower intensity over the printed material, in order to apply the teachings of D2 such that sufficient drying was achieved. This would have been fully within the ambit of one of ordinary skill in the art, employing nothing more than routine experimentation with a full expectation of success in view of the teachings of D2. Accordingly, the claimed duration of drying would have been obvious to one of ordinary skill in the art who would have been motivated to determine a workable range of drying duration to employ the teachings of D2 in the method of D1.
	Regarding Claim 13, D1 and D2 are relied upon as above with respect to the method of claim 1, and D1 does not disclose wherein said non-contact dryer comprises infrared heater, hot air blower, ultraviolet light source, or combinations thereof.  
	D2 further discloses said non-contact dryer comprises infrared heater, hot air blower, ultraviolet light source, or combinations thereof (para. 121 infrared eating).
	Accordingly, one of ordinary skill in the art modifying D1 in view of D2 to comprise the drying method of D2 as asserted above would have been further motivated to utilize an infrared non-contact dryer as further taught by D2. The motivation for doing so would have been to use a heater type known in the art and taught by D2 to be suitable for performing the drying operation of D2 and infrared heating is known in the art to provide certain advantages over alternative methods, particularly for multilayer parts (D2, para. 121).
	Regarding Claim 15, D1 and D2 are relied upon as above with respect to the method of claim 1. 
	D1 does not disclose the method further comprising:
		f) measuring a property of the slice; 
		g) comparing the measured property with preset criteria;
		h) depositing the same composition on the slice to form another slice if the measured property does not meet the preset criteria or depositing another composition on the slice to form another slice if the measured property meets the preset criteria.  
	D2 discloses the selective laser sintering and drying method discussed above, and further discloses measuring a property of the deposited slice, where a temperature sensor such as a non-contact IR thermometer, is used to measure the surface temperature of the printed layers, and the information is used to adjust exposure time to the heater or cooling time between layers among other parameters (para. 60). For example, a non-contact thermometer 24 may be used to monitor a temperature of the build area 22. A software algorithm (not shown) may respond to the thermometer 24 to control temperature-controlling methods (para. 94).
	Accordingly D2 discloses f) measuring a property of the slice (para. 60, IR thermometer measurement of printed layer); g) comparing the measured property with preset criteria (para. 60-65, thermal control to adjust exposure time to heater or cooling time between layers, modulate deposition of absorber, modulate quenching agent deposition, para. 68 a mathematical model of the heat required to control heat required, and other parameters including degree of radiation exposure, absorber dosage etc.); h) depositing the same composition on the slice to form another slice if the measured property meets the preset criteria (the following layer is deposited upon sufficient cooling as measured and controlled by the thermal control system including the IR thermometer).  
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have further modified D1 to comprise the thermal control system of D2 in order to optimize heating, cooling, and other system parameters as taught by D2 and resulting in the claimed invention including (f) measuring a property of the slice; (g) comparing the measured property with preset criteria; and (	h) depositing the same composition on the slice to form another slice if the measured property does not meet the preset criteria or depositing another composition on the slice to form another slice if the measured property meets the preset criteria.  
	Regarding Claim 16, D1 and D2 are relied upon as above with respect to the method of claim 15, and D1 and D2 each discloses wherein said another composition is the same as the composition (where subsequent layers deposited may be the same composition as the previous composition). Accordingly, modifying D1 in view of D2 as asserted above results in the claimed invention.
	Regarding Claim 18, D1 and D2 are relied upon as above with respect to the method of claim 15, and modifying D1 to comprise the infrared temperature measurement of D2 results in the claimed invention wherein said measuring a property of the slice comprises measuring transmittance, reflectance, absorbance, or combinations thereof of an electromagnetic radiation that interacts with the slice during measuring, in this case, the infrared radiation.
	Regarding Claim 20, D1 and D2 are relied upon as above with respect to the method of claim 15.
	D1 does not disclose wherein said measuring takes place within 30 minutes or within 1 minute after sintering; or wherein said comparing takes place within 30 minutes or within 1 minute after measuring.
	D2, as discussed above, teaches measuring layer temperature prior to and after sintering in order to provide thermal control of the process. D2 is silent as to a particular duration after sintering of taking the measurement, or a duration after measuring that the comparing occurs.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified D2 to comprise measuring takes place within 30 minutes or within 1 minute after sintering; or wherein said comparing takes place within 30 minutes or within 1 minute after measuring.
	The motivation for doing so would have been to (1) utilize a workable range of duration between temperature measurement and sintering to provide adequate thermal control consistent with the teachings of D2, and (2) to utilize a workable range of duration after measuring to provide comparison in order to enable adequate thermal control consistent with the teachings of D2.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Here the general conditions of the claim are taught by the prior art and one of ordinary skill in the art, in view of the drying process of D2, would have been motivated to determine the workable range of duration between sintering and measurement in order to provide adequate thermal control. Similarly, one of ordinary skill would have needed to determine the workable range of duration between measurement and comparison to thermal control parameters in order to apply adequate thermal control consistent with the teachings of D2. This would have been fully within the ambit one of ordinary skill in the art, through nothing more than routine experimentation with a reasonable expectation of success in view of D2.
Regarding Claim 6, D1 and D2 are relied upon as above with respect to the method of claim 1.
D1 does not disclose the method further comprising d) measuring the slice temperature T within time t after the last exposure of the xenon lamp without contacting the slice, wherein t is no greater than 5 seconds.
However, modifying D1 in view of D2 results in measuring the slice temperature T within time t after the last exposure of the EMR without contacting the slice (where T is measured using non-contact IR thermometer after sintering or after drying). This would have been further obvious in view of D3 and D4 where the motivation of monitoring temperature of the to be sintered area would be desirable to improve process control.
Additionally, it would have been further obvious to have utilized a time t within the claimed range of no greater than 5 seconds after the last exposure of the EMR to measure the temperature T. The motivation for doing so would have been to use a workable range of duration following EMR exposure to measure the temperature wherein one of ordinary skill in the art, to practice the thermal control process of D2 in the method of D1, would have needed to identify the required timing of thermal measurement following sintering.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, D3, and D4 as applied above, further in view of D5.

	Regarding Claim 7, D1 and D2 are relied upon as above with respect to the method of claim 6.
	D1 does not disclose the method further comprising e) comparing T with Tsinter, wherein Tsinter is no less than 45% of the melting point of the composition if the composition is non-metallic; or wherein Tsinter is no less than 60% of the melting point of the composition if the composition is metallic, or wherein Tsinter is previously determined by correlating the measured temperature with microstructure images of the slice, scratch test of the slice, electrochemical performance test of the slice, dilatometry measurements of the slice, conductivity measurements of the slice, or combinations thereof.  
	D5 discloses three dimensional printing using selective laser sintering (abstract, para. 45) wherein the sintering process may comprise multiple stages including heating the printed material to below a melting point of metal powders to become “tacky,” indicative of a small amount of necking or sintering, a “caking” temperature is above the threshold at which the feed material undergoes sintering at points of contact but remains substantially porous and does not experience significant densification, and then heating to a higher temperature to achieve further densification (para. 45-55). This provides a gradual increase in temperature and brings the feed material to an elevated temperature to reduce the difference between the initial and melting temperatures thereby reducing the energy density required of the energy source 118 to fuse the feed material. Reducing the energy density required of the energy source 118 by fusing feed material at a pre-heated elevated temperature facilitates faster scanning without risk of incomplete fusion. Heating fused portions of the topmost layer 104 using heat source 116 minimizes thermal variation over the topmost layer 104 and successive layers 121 thereby minimizing residual stress as the part increases in height layer by layer (para. 55).
	Before the effective filing date of the claimed invention, it would have been further obvious to have modified the measuring and comparing of the layer temperature of modified D1, to further comprise comparing T with Tsinter, wherein Tsinter is no less than 45% of the melting point of the composition if the composition is non-metallic; or wherein Tsinter is no less than 60% of the melting point of the composition if the composition is metallic, or wherein Tsinter is previously determined by correlating the measured temperature with microstructure images of the slice (where Ttacky and Tcaking correlates with microstructure changes such as necking of particles), scratch test of the slice, electrochemical performance test of the slice, dilatometry measurements of the slice, conductivity measurements of the slice, or combinations thereof as taught by D5. The motivation for doing so would have been to implement multistage heating and sintering as taught by D5 by identifying the temperature of the layer, comparing to the needed temperature, and implementing the desired heating.
	Furthermore, it is noted that D5 does not specifically state a magnitude difference of Tsinter, Tcake, or Ttacky compared to measured T, however one of ordinary skill in the art would have found it obvious to have used a T condition within the claimed range in order to identify a workable temperature condition to utilize the method of D5.
	Regarding Claim 8, D1, D2, and D5 are relied upon as above with respect to the method of claim 7, and D1 does not disclose the method further comprising sintering the slice using electromagnetic radiation or conduction or both in a second stage if T is less than 90% of Tsinter.  
	D5 discloses conducting multistage heating and sintering, including a second stage of radiation or conduction if the temperature measured and compared is first indicative of Tcaking where particle necking occurs but not full densification, followed by sintering at a higher temperature where greater densification and final sintering occurs (para. 45-55).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have further modified D1 to comprise sintering the slice using electromagnetic radiation or conduction or both in a second stage if T is less than 90% of Tsinter. The motivation for doing so would have been to reduce energy usage and reduce sintering defects as taught by D5.
	Furthermore, it is noted that D5 does not specifically state a magnitude difference of Tsinter, Tcake, or Ttacky, however one of ordinary skill in the art would have found it obvious to have used a T condition within the claimed range in order to identify a workable temperature condition to utilize the method of D5.
	Regarding Claim 9, D1, D2, and D5 are relied upon as above with respect to the method of claim 8, and D1 does not disclose wherein the porosity of the material after the second stage sintering is less than that after the first stage sintering, or wherein the material has greater densification after the second stage sintering than after the first stage sintering. 
	However, modifying D1 to comprise the multistage sintering process of D5 results in the claimed invention wherein the porosity of the material after the second stage sintering is less than that after the first stage sintering, or wherein the material has greater densification after the second stage sintering than after the first stage sintering because the initial stage causes slight sintering including necking of particles and following stage/s achieves final sintering and greater densification.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, further in view of US2012/0237745 to D6 et al.

	Regarding Claim 11, D1, D2, and D5 are relied upon as above with respect to the method of claim 1. The particles of D1 necessarily comprise a particle size distribution.
	D1 however does not disclose the method wherein the composition comprises particles having a particle size distribution, wherein the size distribution has at least one of the following characteristics: (a) said size distribution comprises D10 and D90, wherein 10% of the particles have a diameter no greater than D10 and 90% of the particles have a diameter no greater than D90, wherein D90/D10 is in the range of from 1.5 to 100; or (b) said size distribution is bimodal such that the average particle size in the first mode is at least 5 times the average particle size in the second mode; or (c) said size distribution comprises D50, wherein 50% of the particles have a diameter no greater than D50, wherein D50 is no greater than 100 nm.  
	D6 discloses a method of rapid prototyping ceramic materials wherein a preferred particle size distribution is a bimodal distribution wherein the particle size in the first mode is at least 5 times (para. 133, 15 to 100 microns) the average particle size in the second mode (para. 133, 1 to 15 microns); or alternatively, the distribution comprises D50 wherein no more than 30% of the particles deviate from the D50 particle size and D50 may range from 1-100 microns (para. 131-132).
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise the particle size distribution of D6 in order to provide high packing density which prevents entrapment of gases and the like thus reducing associated defects (as taught by D6, para. 133).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, D3, D4, as applied above, further in view of D7.

	Regarding Claim 17, D1 and D2 are relied upon as above with respect to the method of claim 15, and D1 does not disclose wherein said measuring a property of the slice comprises the use of photography, microscopy, radiography, ellipsometry, spectroscopy, structured-light 3D scanning, 3D laser scanning, multi-spectral imaging, infrared imaging, energy-dispersive X-ray spectroscopy, energy-dispersive X-ray analysis, or combinations thereof.  
	D7 discloses characterization techniques that may be utilize-siture metrology during 3D-printing builds (para. 81) including X-ray spectroscopy and X-ray analysis (para. 81) in order to indicate density and bond strength (para. 81, para. 110).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have further modified D1 to comprise measuring a property of the slice comprising use of X-ray spectroscopy as taught by D7 in order to measure the degree of sintering density and bond strength slice by slice as taught by D7.
	Regarding Claim 18, D1 and D2 are relied upon as above with respect to the method of claim 15, and modifying D1 in view of D7 results in the claimed invention wherein said measuring a property of the slice comprises measuring transmittance, reflectance, absorbance, or combinations thereof of an electromagnetic radiation that interacts with the slice during measuring, wherein applying X-ray electromagnetic radiation in X-ray spectroscopy includes measuring reflectance of the applied radiation.  
	Regarding Claim 19, D1 and D2 are relied upon as above with respect to the method of claim 15, and modifying D1 in view of D7 results in the claimed invention wherein the preset criteria comprise the slice having a continuous surface extending as a whole in the lateral direction or wherein the preset criteria comprise the slice having a consistent composition because D7 teaches ultrasonic characterization. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729